
	
		I
		111th CONGRESS
		1st Session
		H. R. 2299
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Rush (for
			 himself, Ms. Corrine Brown of Florida,
			 Mr. Cohen,
			 Mr. Israel,
			 Mr. Clay, Mr. Ortiz, Ms.
			 Fudge, Mr. Moore of
			 Kansas, Mr. Barrow,
			 Mr. Crowley,
			 Mr. Ross, Ms. Lee of California,
			 Mr. Clyburn,
			 Mr. Johnson of Georgia,
			 Ms. Jackson-Lee of Texas,
			 Mr. Towns,
			 Ms. Clarke,
			 Mr. Cummings,
			 Mr. Cleaver,
			 Mr. Weiner,
			 Mr. McDermott,
			 Ms. Edwards of Maryland,
			 Mrs. Tauscher,
			 Mr. Perlmutter,
			 Ms. Kaptur, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act to enhance services to
		  small business concerns that are disadvantaged, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Small Business Enhancement Act of
			 2009.
		2.Enhancement of
			 services to small businesses that are disadvantaged
			(a)Net
			 worthSection 8(a)(6)(A) of
			 the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended by inserting after
			 disadvantaged individual. the following: For purposes of
			 eligibility for admission as a Program Participant and for continued
			 eligibility after admission, the net worth of such individual may be any amount
			 less than $1,500,000..
			(b)Time limit on
			 participationSection
			 7(j)(15) of the Small Business Act (15 U.S.C. 636(j)(15)) is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(2)by inserting
			 (A) after (15); and
				(3)by adding at the
			 end the following:
					
						(B)No time limitation relating to the period
				that a small business concern may receive developmental assistance under the
				Program and contracts under section 8(a) shall apply to a small business
				concern that has not completed a contract under section
				8(a).
						.
				3.Surety bond
			 guaranteesSection 508(f) of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 159) is amended by striking amendments made by this
			 section and inserting amendment made by subsection
			 (c).
		4.Bundled
			 contracts
			(a)DefinitionSection 3(o) of the Small Business Act (15
			 U.S.C. 632(o)) is amended to read as follows:
				
					(o)Definitions of
				Bundling of Contract Requirements and Related TermsFor purposes of this Act:
						(1)Bundled
				contract
							(A)In
				generalThe term
				bundled contract means a contract or order that is entered into to
				meet procurement requirements that are consolidated in a bundling of contract
				requirements, without regard to its designation by the procuring agency or
				whether a study of the effects of the solicitation on civilian or military
				personnel has been made.
							(B)ExceptionsThe term does not include—
								(i)a contract or order with an aggregate
				dollar value below the dollar threshold specified in paragraph (5); or
								(ii)a contract or order that is entered into to
				meet procurement requirements, all of which are exempted requirements under
				paragraph (6).
								(2)Bundling of
				contract requirements
							(A)In
				generalThe term
				bundling of contract requirements means the use of any bundling
				methodology to satisfy 2 or more procurement requirements for goods or services
				previously supplied or performed under separate smaller contracts or orders, or
				to satisfy 2 or more procurement requirements for construction services of a
				type historically performed under separate smaller contracts or orders, that is
				likely to be unsuitable for award to a small business concern due to—
								(i)the diversity, size, or specialized nature
				of the elements of the performance specified;
								(ii)the aggregate dollar value of the
				anticipated award;
								(iii)the geographical dispersion of the contract
				or order performance sites; or
								(iv)any combination of the factors described in
				clauses (i), (ii), and (iii).
								(B)Inclusion of new
				features or functionsA
				combination of contract requirements that would meet the definition of a
				bundling of contract requirements but for the addition of a procurement
				requirement with at least one new good or service shall be considered to be a
				bundling of contract requirements unless the new features or functions
				substantially transform the goods or services and will provide measurably
				substantial benefits to the government in terms of quality, performance, or
				price.
							(C)ExceptionsThe
				term does not include—
								(i)the use of a bundling methodology for an
				anticipated award with an aggregate dollar value below the dollar threshold
				specified in paragraph (5); or
								(ii)the use of a bundling methodology to meet
				procurement requirements, all of which are exempted requirements under
				paragraph (6).
								(3)Bundling
				methodologyThe term
				bundling methodology means—
							(A)a solicitation to obtain offers for a
				single contract or order, or a multiple award contract or order; or
							(B)a solicitation of offers for the issuance
				of a task or a delivery order under an existing single or multiple award
				contract or order.
							(4)Separate smaller
				contractThe term
				separate smaller contract, with respect to bundling of contract
				requirements, means a contract or order that has been performed by 1 or more
				small business concerns or was suitable for award to 1 or more small business
				concerns.
						(5)Dollar
				thresholdThe term
				dollar threshold means $65,000,000, if solely for construction
				services, and $5,000,000 with respect to all other circumstances.
						(6)Exempted
				requirementsThe term
				exempted requirement means a procurement requirement solely for
				items that are not commercial items (as the term commercial item
				is defined in section 4(12) of the Office of Federal Procurement Policy Act (41
				U.S.C. 403(12)).
						(7)Procurement
				requirementThe term
				procurement requirement means a determination by an agency that a
				specified good or service is needed to satisfy the mission of the
				agency.
						.
			(b)Proposed
			 procurement requirementsSection 15(a) of the Small Business Act (15
			 U.S.C. 644(a)) is amended—
				(1)by striking necessary and
			 justified. and inserting necessary and justified, as well as
			 identifying information on the incumbent contract holders, a description of the
			 industries which might be interested in bidding on the contract requirements,
			 and the number of small businesses listed in the industry categories that could
			 be excluded from future bidding if the contract is combined or
			 packaged.; and
				(2)by striking the
			 sentence beginning Whenever the Administration and the contracting
			 procurement agency fail to agree, and inserting the following:
			 Whenever the Administration and the contracting procurement agency fail
			 to agree, the Administrator may review the proposed procurement, may delay the
			 solicitation process for not more than 10 days to make recommendations, and the
			 matter shall be submitted to the Director of the Office of Management and
			 Budget to mediate the disagreement..
				5.Federal
			 contracting goals
			(a)Increase in
			 certain goalsSection
			 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended—
				(1)by striking
			 not less than 23 percent and inserting not less than 25
			 percent; and
				(2)by striking
			 not less than 5 percent each place it appears and inserting
			 not less than 10 percent.
				(b)Limitation on
			 number of categories for which a business may qualifySection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the
			 end the following:
				
					(3)For purposes of this subsection and
				subsection (h), with respect to each procurement contract a small business
				concern may not qualify as more than 2 specified categories, regardless of
				whether such small business concern satisfies the definition of more than 2
				specified categories. The specified categories are small business concerns,
				small business concerns owned and controlled by service-disabled veterans,
				qualified HUBZone small business concerns, small business concerns owned and
				controlled by socially and economically disadvantaged individuals, and small
				business concerns owned and controlled by
				women.
					.
			(c)Government
			 Accountability Office studyNot later than October 1, 2010, the
			 Comptroller General of the United States shall conduct and submit to Congress a
			 report describing the results of a study on disparities in the awarding of
			 Federal contracts to procure goods or services with respect to small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, small business concerns, and other business concerns.
			
